Allowable Subject Matter
Claims 1 – 3, 6, 8 – 10, 13, 15, 16, and 19 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
Independent claims 1, 8, and 15 recite similar subject matter and are allowed under the same rationale. Reference is made to claim 1 as the representative claim.
The claimed invention of claim 1 recites a method of optimizing storage and network usage in an Internet of Thing (IoT) computing environment, wherein a computing device receives quality of service (QoS) policy, weighted application priorities, and network priorities as input information, collects information associated with storage availability at the locality of the IoT computing environment, and current network conditions and a network status forecast thereof, and using the received and collected information to determine a recommended data stream production rate and a data rate quota for each of a plurality of applications operating on a plurality of computing devices in the IoT computing environment. The method continues with transmitting the recommended data stream production rate and the data rate quota to each of the plurality of applications wherein the plurality of applications respectively dynamically adjust their own data stream production rates based upon the received information. The method further enforces the data rate quota for each of the plurality of applications by dropping outbound messages at random from applications exceeding the data rate quota.
The claimed invention of claim 1 is allowed as the prior art fails to teach, suggest, or render obvious the claimed invention as a whole. The prior art is further particularly silent in regards to receiving input of quality of service (QoS) policies, weighted application priorities, and network priorities for each of a plurality of applications executing on a plurality of devices at a locality of the IoT computing environment, collecting information associated with storage availability at the locality, and current 
Kotecha et al. (US 2013/0132559 A1), hereinafter “Kotecha”, teaches of a server device which monitors and controls the data rate of one or more applications installed on a user device, wherein adjusting the data rate is done based upon network policies comprising QoS and to remedy network congestion (Kotecha Paragraphs [0012], [0024], and [0050 – 0053]). Kotecha further teaches transmitting instructions to the user device comprising the applications to instruct the device to decrease an egress data rate (Kotecha Paragraph [0077]). Kotecha fails to teach claimed 1 considered as a whole, and further fails to specifically recite receiving input of quality of service (QoS) policies, weighted application priorities, and network priorities for each of a plurality of applications executing on a plurality of devices at a locality of the IoT computing environment, collecting information associated with storage availability at the locality, and current network conditions and a network status forecast for the locality, and dynamically adjusting, by each respective application of the plurality of applications, a data stream production rate of the respective application according to the recommended data stream production rate and the data rate quota.
Olson (US 2018/0332503 A1) teaches estimating current wireless network upload capacity over multiple wireless network connections and determining if a mobile device is in an area with high upload congestion to report to the mobile device that it should reduce a load on the wireless network by reducing video frame rates or rescheduling load-heavy activities (Olson Paragraph [0058]). Olson further teaches instructing applications with load information to better understand upload capacity of applications in the wireless network (Olson Paragraph [0062]). Olson fails to remedy the deficiencies of Kotecha and further fails to teach receiving input of quality of service (QoS) policies, weighted .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/               Examiner, Art Unit 2459  

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459